           Case 7:16-cv-04983-CS Document 13 Filed 08/23/21 Page 1 of 2




                                         August 23, 2021
                                                            Application granted. Counsel is
                                                            directed to provide the Court with a
BY ECF
                                                            status update, to the extent there is one,
Honorable Cathy Seibel
                                                            by November 12, 2021.
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601


Re:      United States v. Jose Rivera, 12 Cr. 169 (CS)
         Jose Rivera v. United States, 16 Cv. 4983 (CS)
                                                                            8/23/2021

Dear Judge Seibel,

      I write to provide an update regarding Mr. Rivera’s pending motion under
28 U.S.C. § 2255 based on Johnson v. United States, 135 S. Ct. 2551 (2015) and in
response to the Court’s Order of August 9, 2021 (Dkt. No. 30). 1

      After the Second Circuit granted Mr. Rivera’s motion for leave to file a
successive petition and transferred the proceedings back to the District Court,
Dkt. No. 27, this Court continued to stay the motion until the Circuit resolved
whether attempted Hobbs Act robbery is a crime of violence, Dkt. No. 29.

      On August 9, 2021, this Court pointed out that the Second Circuit ruled on
the question of whether attempted Hobbs Act robbery is a crime of violence for the
purpose of 18 U.S.C. § 924(c) in McCoy, 995 F.3d 32 (2d. Cir. 2021), but that no
defense brief was filed. See Dkt. No. 30. Because there is a split among the
Circuits, that same question is now pending before the United States Supreme
Court in United States v. Taylor, No. 20-1459, 2021 WL 2742792, at *1 (U.S. July
2, 2021).

      Thus, we request that this Court continue the instant stay until the
Supreme Court’s disposition of Taylor. Other courts have granted similar
requests. See, e.g., United States v. Parkes, 21-1324 (2d Cir. Jun. 16, 2021);

1   The docket citations correspond to the criminal case number, 12 Cr. 169 (CS).

                                             1
         Case 7:16-cv-04983-CS Document 13 Filed 08/23/21 Page 2 of 2




United States v. Padilla, 94 Cr. 313 (CSH), Dkt. No. 917 (S.D.N.Y. Jul. 20, 2021);
United States v. Bernard, 98 Cr. 500 (FB), Dkt. No. 531 (and corresponding
electronic order) (E.D.N.Y. May 28, 2021).

      Thank you for your consideration.

Respectfully submitted,
/s/
Sylvie Levine
Assistant Federal Defender
212-417-8729




                                            2
